If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                    April 23, 2020
                Plaintiff-Appellee,

 v                                                                  No. 345907
                                                                    Muskegon Circuit Court
 ANTHONY SHAWN BLAMER,                                              LC No. 17-004908-FC

                Defendant-Appellant.


Before: MARKEY, P.J., and JANSEN and BOONSTRA, JJ.

PER CURIAM.

        Following a bench trial, the trial court convicted defendant of second-degree murder, MCL
750.317, carrying a concealed weapon (CCW), MCL 750.227, and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b. He was sentenced as a second-
offense habitual offender, MCL 769.10, to 3 to 7½ years’ imprisonment for the CCW conviction,
2 years’ imprisonment for the felony-firearm conviction, and 40 to 60 years’ imprisonment for the
murder conviction. Defendant appeals by right, arguing that the sentence imposed for second-
degree murder was unreasonable and disproportionate and that the trial court erred by assessing
10 points for Offense Variable (OV) 19. For the reasons set forth below, we affirm.

         This case arises out of the killing of D’Anthony Keenan in August 2017. Defendant met
with Keenan in a carwash bay to discuss defendant’s faulty installation of a car audio system for
Keenan. While the two men were at the carwash, defendant shot and killed Keenan. Defendant
later dismembered Keenan’s body, removing his head and hands and dumping the body parts in a
national forest area. When defendant was apprehended by the police, he provided numerous, ever-
evolving, and wildly-inconsistent accounts with respect to Keenan’s death and the dismemberment
of Keenan’s body.

        Defendant first argues that the trial court erred by assessing 10 points for OV 19, MCL
777.49, based on interference or attempted interference with the administration of justice, which
error altered the minimum sentence guidelines range. Defendant maintains that any inconsistent
statements he gave to the police and the dismemberment of Keenan’s body did not interfere with
the administration of justice; therefore, OV 19 should have been assessed zero points.



                                               -1-
        Under the sentencing guidelines, the trial court’s findings of fact are reviewed for clear
error and must be supported by a preponderance of the evidence. People v Hardy, 494 Mich. 430,
438; 835 NW2d 340 (2013); People v Rhodes (On Remand), 305 Mich. App. 85, 88; 849 NW2d
417 (2014). Clear error is present when the appellate court is left with a firm and definite
conviction that an error occurred. People v Fawaz, 299 Mich. App. 55, 60; 829 NW2d 259 (2012).
This Court reviews de novo “[w]hether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute . . . .” Hardy, 494 Mich. at 438; see also Rhodes, 305 Mich. App.
at 88. In scoring OVs, a court may consider all record evidence, including the contents of a
presentence investigation report, plea admissions, and testimony presented at a preliminary
examination. People v Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012).

       Ten points must be assessed for OV 19 when “[t]he offender . . . interfered with or
attempted to interfere with the administration of justice . . . .” MCL 777.49(c). “[T]he plain and
ordinary meaning of ‘interfere with the administration of justice’ for purposes of OV 19 is to
oppose so as to hamper, hinder, or obstruct the act or process of administering judgment of
individuals or causes by judicial process.” People v Hershey, 303 Mich. App. 330, 343; 844 NW2d
127 (2013). OV 19 provides for the consideration of conduct following the completion of the
sentencing offense. People v Smith, 488 Mich. 193, 202; 793 NW2d 666 (2010). For purposes of
OV 19, the police are an integral component in the administration of justice. Id. at 201-202.

       Here, defendant interfered with the administration of justice by giving a variety of different
and conflicting versions of the offense to law enforcement and by burning, dismembering, and
disposing of evidence related to the crime.

        Defendant initially told police that he did not have a weapon in his possession, that the gun
that went off killing Keenan belonged to Keenan, that the shooting was accidental after a struggle
over the gun that was first wielded by Keenan, and that defendant dismembered the body to protect
his family from retaliation. Defendant asserted, at least three times, that he acted alone, that he
was unarmed, and that he did not take any money from Keenan. Defendant went as far as to swear
on the lives of his family members that he was giving an accurate description of what had
transpired. In subsequent police interviews, however, defendant admitted that he did bring a gun
with him to the carwash and that this was the gun that killed Keenan. Additionally, defendant
claimed that the reason he previously gave false statements to police was because two unknown
masked individuals were involved in the crime. Defendant contended that after the shooting, these
masked men ordered defendant to go into various stores and purchase items, including a chainsaw,
garbage bags, and some cleaning solutions. Then, according to defendant, the two masked
individuals entered Keenan’s car with defendant and directed defendant to drive to the national
forest where the masked individuals dismembered Keenan’s body. The inconsistency in the
statements established that some of them had necessarily been false, thereby reflecting an attempt
to interfere with the administration of justice. These different and competing renditions related
over several days were far more egregious and misleading than in People v Barbee, 470 Mich. 283;
681 NW2d 348 (2004), where our Supreme Court held that simply providing police with a false
name during a traffic stop constituted interference with the administration of justice.

        Additionally, defendant admitted to detectives that he had removed Keenan’s head and
hands. Defendant also informed the police that he burned a great deal of evidence in a fire, such
as sections of the carpet and seat from the vehicle where the killing occurred because they had so

                                                -2-
much blood on them. When questioned about the location of the chainsaw used to dismember the
victim, defendant informed police that he had thrown the chainsaw into a swamp. Defendant
further explained that he threw the murder weapon out the window when driving away from the
carwash.

         Defendant’s conduct reflected “a multifaceted attempt to . . . mislead the police.” People
v Ericksen, 288 Mich. App. 192, 204; 793 NW2d 120 (2010) (reasoning that hiding or disposing of
evidence may constitute interference with the administration of justice). Defendant’s “actions
ultimately constituted fabrications that were self-serving attempts at deception obviously aimed at
leading police investigators astray or even diverting suspicion onto others and away from him.”
Id.; see also People v Sours, 315 Mich. App. 346, 349; 890 NW2d 401 (2016) (investigating crime
is critical to the administration of justice and impeding that process by attempting to avoid being
caught and held accountable justifies a 10-point score for OV 19). Accordingly, the trial court did
not err by assessing 10 points for OV 19.

        Next, defendant contends that his sentence for second-degree murder was not proportionate
or reasonable given the circumstances surrounding the offense and his status as the offender.
Defendant complains that the sentence amounts to a life sentence, which is exactly what the trial
court intended, despite the fact that the court did not find him guilty of first-degree murder.

        It is undisputed that defendant’s 40-year minimum sentence for murder fell within the
guidelines range of 270 to 562 months. This Court's review of a guidelines sentence is restricted
by MCL 769.34(10), which provides that “[i]f a minimum sentence is within the appropriate
guidelines sentence range, the court of appeals shall affirm that sentence and shall not remand for
resentencing absent an error in scoring the sentencing guidelines or inaccurate information relied
upon in determining the defendant's sentence.” As this Court observed in People v Schrauben,
314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016), the decision in People v Lockridge, 498 Mich.
358; 870 NW2d 502 (2015), “did not alter or diminish MCL 769.34(10).” Therefore, “[w]hen a
trial court does not depart from the recommended minimum sentencing range, the minimum
sentence must be affirmed unless there was an error in scoring or the trial court relied on inaccurate
information.” Schrauben, 314 Mich. App. at 196. As discussed above, there was no scoring error
and defendant does not allege that he was sentenced on the basis of inaccurate information.
Accordingly, his sentence would not ordinarily be subject to appellate review.

        We do note, however, that MCL 769.34(10) cannot insulate the state from appellate review
of a claim that a sentence is unconstitutional, e.g., an argument that a sentence constitutes cruel or
unusual punishment. See People v Powell, 278 Mich. App. 318, 323; 750 NW2d 607 (2008) (MCL
769.34[10]'s limitation on review does not apply to claims of constitutional error); see also People
v Conley, 270 Mich. App. 301, 316; 715 NW2d 377 (2006) (“It is axiomatic that a statutory
provision, such as MCL 769.34[10], cannot authorize action in violation of the federal or state
constitutions.”).

        To the extent that defendant is arguing that his sentence is not proportionate for purposes
of cruel-or-unusual-punishment analysis, we note that a sentence falling within the guidelines is
presumptively proportionate, “and a sentence that is proportionate is not cruel or unusual
punishment.” Powell, 278 Mich. App. at 323. A defendant can only overcome the presumption by
presenting evidence of unusual circumstances that would render a presumptively proportionate

                                                 -3-
sentence disproportionate. People v Bowling, 299 Mich. App. 552, 558; 830 NW2d 800 (2013).
And “unusual circumstances” simply do not exist in the instant case. See People v Davis, 250
Mich. App. 357, 369-370; 649 NW2d 94 (2002) (strong family background, prior work history, no
prior drug offenses, and remorse did not overcome presumption); People v Piotrowski, 211 Mich
App 527, 532-533; 536 NW2d 293 (1995) (young age, lack of criminal record, and ill-devised
crime did not constitute unusual circumstances); People v Daniel, 207 Mich. App. 47, 54; 523
NW2d 830 (1994) (employment, absence of criminal history, and minimum culpability were not
unusual circumstances that overcame the presumption).            Indeed, given the gruesome
dismemberment of the victim’s body, the minimum sentence was entirely proportionate and
reasonable; there was no constitutional infringement.1 Resentencing is unwarranted.

       We affirm.



                                                              /s/ Jane E. Markey
                                                              /s/ Kathleen Jansen
                                                              /s/ Mark T. Boonstra




1
 With respect to defendant’s assertion that the trial court essentially gave him a life sentence when
defendant’s age is taken into consideration, our Supreme Court in People v Lemons, 454 Mich.
234, 258-259; 562 NW2d 447 (1997), observed:

               [W]e find no basis . . . for a requirement that the trial judge tailor every
       defendant's sentence in relationship to the defendant's age. Persons who are sixty
       years old are just as capable of committing grievous crimes as persons who are
       twenty years old. We find no principled reason to require that a judge treat similar
       offenses that are committed by similarly depraved persons differently solely on the
       basis of the age of the defendant at sentencing where the Legislature has authorized
       the judge to impose life or any term of years.



                                                -4-